DETAILED ACTION
Status of Application
1.	The claims 1-29 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 02/28/2020, 07/08/2020, 02/19/2021, and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims  1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 7 is further indefinite because it claims a property of “the solid body,” but this is the first reference to “solid body,” and there is thus not proper antecedent basis for this limitation. 
	Claim 13 is further indefinite because the claim defines a variable M, but then further contains variables M’ and M’’ which are not defined or sufficiently described to render definite the claim scope.
	Similarly to above, claim 29 is indefinite because one acid type is described as “preferable,” and it is thus unclear which acids are covered by the intended scope of the claims. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3-4, 7, 9-12, and 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barsoum et al (US 2014/0162130) in view of Zhamu et al (US 8226801). 
	Barsoum et al teaches a MXene material equivalent to that of the instant claims. The material is represented by the formula Mn+1Xn (see claim 1), and comprises a layered structure with a coating that can be alkoxide, carboxylate, halide, hydroxide, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (see paragraph 0014). The coating represents a surface termination on at least one layer that is equivalent to the Ts component of the instant claim 1, and thus the Barsoum MXene material can be represented by an equivalent formula of Mn+1XnTs. In the Barsoum material, M is at least one Group IIIB, IVB, VB, or VIB metal, X is N and/or C, and n is 1, 2, or 3. The material has a structure of a substantially two-dimensional array of crystal cells. Barsoum further teaches that the inventive material is electrically conductive (see paragraph 0107), and has a resistivity falling within the range of the instant claims (see Fig. 21). 
	The MXene material taught by Barsoum is thus compositionally and structurally equivalent to that of the instant claim 1, and further meets the property limitations of said claim. Claim 1 differs from Barsoum as applied above because Barsoum does not teach a method of coating a substrate with a dispersion of the inventive MXene material. However, it would have been obvious to one of ordinary skill in the art to modify Barsoum in view of Zhamu et al in order to use the Barsoum material is such a coating process because Zhamu teaches a method of employing a graphene material in a coating dispersion, and because one would recognize that the similar MXene material of Barsoum could be used in an equivalent manner. Zhamu teaches a process wherein graphene platelets are used in a dispersion for coating applications (see column 8, lines 5-10) by mixing said platelets in a solvent (see column 8, lines 15-20). This coating process is the same functional method as that of instant claim 1. One of ordinary skill in the art would have been motivated to use the Barsoum MXene material in a coating process such as that taught by Zhamu because Zhamu provides a practical manner for using the freestanding 2-D material in the same applications for which Barsoum teaches its MXene materials. Barsoum and Zhamu are both drawn to applications of using the 2-D platelet materials as reinforcement in polymeric composites, and thus are drawn to equivalent intended applications. Barsoum further teaches that the MXene materials are of similar type to graphene such as that taught by Zhamu, but Barsoum does not provide specificity in teaching how the inventive materials could be applied. Because Zhamu teaches materials that are indicated by Barsoum to be similar, and teaches a specific coating method for these materials, one of ordinary skill would have had motivation and enablement to use the Barsoum MXene materials in the dispersion/coating method taught therein. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 3, Zhamu teaches an aqueous dispersion. 
	Regarding claim 4, Zhamu teaches organic/alcohol solvents (see Fig. 8). 
	Regarding claim 7, Barsoum teaches that the inventive material has a resistivity falling within the range of the instant claims (see Fig. 21).
Regarding claims 9-11, Barsoum teaches metals of the instant claim including Ti.
Regarding claim 12, Barsoum teaches embodiments wherein the inventive MXene compound is among those of the instant claim (see claim 5).
Regarding claim 21, Barsoum teaches embodiments wherein the MXene is Ti3C2 and the surface termination is hydroxide (see claim 9).
Regarding claim 22, Barsoum teaches that the MXene material is prepared by removing substantially all of the A atoms from a MAX-phase composition having an empirical formula of Mn-1AXn (see paragraph 0025). Substantially of the A atoms is considered to be at least 90%. 
Regarding claim 23, Barsoum teaches formation of the MXene material from MAX-phase composition in aqueous medium (see paragraph 0074). 
Regarding claim 24, Barsoum teaches a MAX material with Ti as the M component.
Regarding claim 25, Barsoum teaches that the A component is Al, Si, P, S, Ga, Ge, As, Cd, In, Sn, Ti, or Pb (see paragraph 0134).
Regarding claims 26-27, Barsoum teaches removal via a hydrofluoric acid solution. 
Regarding claim 28, Barsoum teaches removal via a solution of aqueous ammonium hydrogen fluoride (see claim 25). 
Regarding claim 29, Barsoum teaches that the HF can be generated in situ from HCL (see paragraph 0140). 
9.	Claims 2 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barsoum et al (US 2014/0162130) in view of Zhamu et al (US 8226801) and in further view of Everett et al (US 2012/0021224).
	Regarding claim 2, the claim differs from Barsoum et al in view of Zhamu et al as applied above because while Zhamu teaches coating from a dispersion via spin coating, it does not quantitatively teach dropwise coating rpm value. However, it would have been obvious to one of ordinary skill in the art to modify Barsoum in view of Everett et al in order to use spin coating conditions taught therein, because Everett et al teaches a similar method of coating graphene via dispersion, and provides a teaching as to spin coating rpm values. Everett et al teaches a graphene composite membrane (see Abstract) applied via evaporative spin coating (see paragraph 0075), and teaches a rotational speed of 1500 rpm and 2500 rpm (ibid.). One of ordinary skill in the art would have had motivation to use the Everett et al rotational speeds when spin coating according to Zhamu et al because Zhamu does not provide a quantitative teaching for this factor, and thus one would have been motivated to look to other teachings in the art for this information. Everett provides such a teaching, and one would have had a reasonable expectation of success in the modification because Everett and Zhamu are drawn to similar methods of coating graphene dispersions. Each limitation of instant claim 2 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claims 5-6, the claims differ from Barsoum et al in view of Zhamu et al as applied above because the type of coated substrate is not specified. However, Everett teaches that the dispersion coating can be applied to flexible and rigid substrates (see paragraph 0072). As shown above, it would have been obvious to one of ordinary skill to modify Barsoum in further view of Everett, and thus this teaching would also have been incorporated into the knowledge of a skilled artisan employing the technique taught by Barsoum in view of Zhamu. Each limitation of the instant claims 5-6 is therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
Allowable Subject Matter
10.	Claims 8 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the further structural limitations pertaining to the platelets of claim 8 are met. The prior art also fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the MXene material meets the further compositional limitations of instant claim 13. 
Conclusion
11.	No claim is allowed.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW17 May 2021